Case: 5:19-cr-00107-DAP Doc #: 10 Filed: 03/20/19 1 of 2. PageID #: 27




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

United States of America                         )
                                                 )     CASE NO. 5:19cr107
               Plaintiff(s),                     )
                                                 )
       v.                                        )     ORDER
                                                 )
Christopher Smallwood,                           )
                                                 )
               Defendants                        )
                                                 )

       Pursuant to 18 U.S.C. § 4241, the Court orders that Defendant Christopher Smallwood

undergo a psychiatric or psychological exam to determine mental competency and sanity at the time

of the offense. The examination shall be conducted by Dr. Otto Kausch or a designee of his

choosing.

       Pursuant to 18 U.S.C. §§ 4241 and 4247, the examiner shall prepare a written report within

45 days setting forth the results of the examination and include the defendant’s history and present

symptoms, a description of the psychiatric, psychological, and medical tests that were employed

with the results, the examiner’s findings, the examiner’s opinions as to diagnosis , prognosis, and

whether Defendant is suffering from a mental disease or defect rendering him mentally incompetent

to the extent that he is unable to understand the nature and consequences of the proceedings against

him or to assist properly in him defense.
Case: 5:19-cr-00107-DAP Doc #: 10 Filed: 03/20/19 2 of 2. PageID #: 28



       The Court instructs the U.S. Pretrial Services and Probation Office to notify the Court once

the examinations are complete. A copy of the report shall be presented to the Court in camera.

       The psychiatric examination shall be paid for by the U.S. Attorney’s Office.

       IT IS SO ORDERED.


       March 20, 2019                          /s/ Dan Aaron Polster
       Date                                  Dan Aaron Polster
                                             United States District Judge
